DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

The Applicant amended the claims and argued that the prior art references (Lyren and Hellwig) fails to teach certain limitations e.g. “running an Information Exchange System Application ("App") on a portable electronic device being worn or carried by a first person user” … “b2. as part of establishing the telephone connection in step bl, providing a Caller ID information for the portable electronic device of the first person user to the second user's phone system; b3. forwarding the Caller ID information by the second user's phone system to the Request App running on the requestor electronic system” … “the Request App using the Caller ID information received by the requestor electronic system”.
Applicant specifically argued and/or stated that: “Furthermore, the claims have also been amended to recite that the phone system of the second user (requestor) receives the Caller ID information for the first user, and that the second user (requestor) send the Caller ID information to the electronic system of the second user (requestor) and that the electronic system of the second user (requestor) uses the Caller ID information to call the portable device of the first user when requesting that the first user send information to the Request App running on the electronic system. 
Applicant respectfully submits that the combination of Hellwig and Lyren fail to teach applicant's unique and novel invention as now claimed”. (Emphasis Added).

In response, the Examiner respectfully disagrees with the arguments and kindly direct the Applicant to Lyren e.g. fig. 1, pp. [0043], pp. [0086], and pp. [0096], which showed and/or discussed the concept of electronic devices 110A and 110N exchanging personal information in a communication system. Lyren further discussed that the electronic devices includes user agents and/or software applications executing on the electronic device for requesting and exchanging personal information.
Therefore, the at least claimed limitation in question (i.e. “running an Information Exchange System Application ("App") on a portable electronic device being worn or carried by a first person user”) as not been uniquely define so as to be distinguished from the applied prior art as shown above.

On the other hand, in an analogous field of endeavor, the Examiner kindly directs the Applicant to Hellwig e.g. fig. 16, fig. 17, pp. [0115], pp. [0127], and pp. [0157], which showed and/or discussed the concept of emergency communication (i.e. eCall) between mobile station 2 and PSAP 4 via communication systems which includes at least a RAN 3, MSC 6, SMS-SC 5.
Hellwig further specifically stated that: “emergency call (eCall) data is based on the phone number of IVS 2'. Serving MSC 6' adds the IVS number in both cases: to the voice call (as originating number sent to the PSAP 4') and in the SMS (as originating number sent to the PSAP 4' in the SIP messages)” (see pp0115). (Emphasis Added).
“After mobile station 2, such as an IVS, has setup an emergency call, answering point 4, such a PSAP, generally knows the MSISDN of mobile station 2 (i.e. its telephone number). Thus, answering point 4 has the possibility to call back mobile station 2 at any time after the emergency call has been terminated. For the pan-European eCall service, a SIM card is mandatory, so that the MSISDN of the mobile station 2 may be obtained”. (see pp0127). (Emphasis Added).

Thus, as shown and/or discussed above, the mobile station 2 provide its’ phone number or originating number or MSISDN number to the PSAP via communication system (e.g. MSC) during the establishment of an emergency call (eCall), thus based on the provided information, the PSAP has the possibility to call back. (Emphasis Added).
Therefore, contrary to the Applicant’s arguments, the claim does not uniquely and/or particularly define “providing caller ID information” so as to be distinguished from the applied prior art reference which fairly discussed the well known concept in the telecommunications technology of a mobile station providing its’ originating number or phone number (i.e. claimed “Caller ID information”) during emergency calls and the PSAP is able to call back based on the provided information (i.e. Claimed “using the Caller ID information”). 
discussed and/or highlighted above, the Examiner believes that the at least cited portions of the prior art reference teaches the at least claimed limitations in question. Therefore, the previous rejection is maintained because the amendments and/or arguments does not overcome the prior art rejections on record. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 9, 12, 13, 15, 21, 24, 25, 27, 28, and 30-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632).

to claims 1 and 8, Lyren teaches a method for exchanging information between a portable electronic device (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) and a requestor electronic system or device running an information exchange request application ("Request App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086), said method comprising the steps of: a1. running an Information Exchange System Application ("App") on a portable electronic device being worn or carried by a first person user (fig. 1, pp0096, pp0043, electronic devices e.g. handheld devices with user agents and/or software application requesting and exchanging personal information, and pp0086, pp0024); a2. providing an Information Exchange System Application Database ("App Database") within the portable electronic device, the App in communication with the App Database (fig. 1, #172, CRM, pp0096, electronic devices e.g. handheld devices with user agents and/or software application requesting and exchanging personal information, and pp0023); a3. storing one or more contact and other information pertaining to the first person user in the App Database (fig. 1, #172, CRM, pp0023, pp0037, user profile and/or information e.g. friend’s contacts); b. electronically receiving a request for information exchange from the Request App by the App running on the portable electronic device of the first person from the requestor electronic system or device of the second user sent by the Request App (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086); d. electronically determining by the App whether the information exchange request received from the Request App was sent by a known and configured contact from the fig. 1, pp0050, request text message from co-worker, fig. 6, #620, and pp0088, determination whether the other user agent accepts the request to exchange personal information, and pp0128, pp0037); e. determining or obtaining a current location or sensor data for the portable electronic device by the App (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park); f. determining by the App which information to transmit or send in response to the received request for information exchange based on the determined current location or obtained sensor data (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park); g. when a known and configured contact is determined by the App in step d. based on information for the second user previously saved in the App Database or the contact is otherwise approved (fig. 1, pp0050, request text message from co-worker, fig. 6, #620, and pp0088, determination whether the other user agent accepts the request to exchange personal information, and pp0037), electronically querying an information exchange system customer application database "App Database" for the requested information by the App (fig. 1, #CRM, fig. 6, #630, and pp0069, personal information stored with an electronic device, pp0073), the information exchange system customer application database contained within the portable electronic device and in communication with the App (fig. 1, #CRM, electronic devices with user agents requesting and exchanging personal information, and pp0086); and h. electronically transmitting the requested information found by the App from the App Database to the Requestor App by the App (fig. 1, #CRM, fig. 6, #630, and electronic devices with user agents requesting and exchanging personal information). However fails to explicitly mention a4. manually entering a phone number associated with a second user by the first person user using the portable electronic device for initiating a telephone call between the first person user to the second user; b1. establishing a telephone call connection between the portable electronic device and a second user’s phone system; b2. as part of establishing the telephone connection in step bl, providing a Caller ID information for the portable electronic device of the first person user to the second user's phone system; b3. forwarding the Caller ID information by the second user's phone system to the Request App running on the requestor electronic system; and c. while the telephone call is ongoing between the portable electronic device and the second user’s phone system electronically receiving a request for information exchange by the App running on the portable electronic device of the first person user from the requestor electronic system or device of the second user using the Caller ID information received by the requestor electronic system; wherein the requestor electronic system or device is a separate and independent system or device from the phone system and are both associated with the second user, wherein the request for information exchange is an independent and separate communication between the first person user and the second user; h. while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information.
In an analogous field of endeavor, Hellwig teaches a. manually entering a phone number associated with a second user by a first person user using a portable electronic device by the first person user for initiating a telephone call between the first fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0100, pp0101, manually pressing an emergency button, which establishes a voice call to short number e.g. 911 in the US, and Table 1);  b1. establishing a telephone call connection between the portable electronic device and a second user’s phone system (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator); b2. as part of establishing the telephone connection in step bl, providing a Caller ID information for the portable electronic device of the first person user to the second user's phone system (fig. 15, fig. 16,  fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0115, pp0127, providing phone number or originating number of the emergency call); b3. forwarding the Caller ID information by the second user's phone system to the Request App running on the requestor electronic system (fig. 15, fig. 16,  fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0115, pp0127, providing phone number or originating number of the emergency call); and c. while the telephone call is ongoing between the portable electronic device and the second user’s phone system electronically receiving a request for information exchange by the App running on the portable electronic device of the first person user from the requestor electronic system or device of the second user using the Caller ID information received by the requestor electronic system (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call, and pp0127, obtain emergency call phone number for call back); wherein the requestor electronic system or device is a separate and independent system or device from the phone system and are both associated with the second user (fig. 15, pp0164, elements of answering point can be in different devices to achieve the intended purpose of requesting and/or exchanging information during ongoing voice call between devices in a communication system, and pp0147), wherein the request for information exchange is an independent and separate communication between the first person user and the second user (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call); h. while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to Hellwig, pp0005).
As to claims 2 and 9, Lyren teaches wherein configuration information stored in the App Database for a known contact includes a preferred (pp0099, profile) and configured electronic method for automatically sending the requested information by the App to the Request App (fig. 1, pp0050, pp0033, and pp0097, automatically using the user agent without user involved). 
As to claims 5 and 12, Lyren teaches further comprising the step of prompting a user of the App to select from one or more available information request responses stored in the App Database before electronically transmitting the requested information to the Request App by the App (fig. 1, pp0061, pp0062, user selects requested information to be transmitted or posted).
As to claims 6 and 13, Lyren teaches wherein the information exchange request is sent via DTMF tones or SMS/Text Messaging (fig. 1, pp0050, text message to request information exchange). 
As to claim 15, Lyren teaches wherein the information exchange request is for location data including one or more of the following types of information: GPS coordinates, WiFi 19 Location, Bluetooth/BLE Location, Object Recognition-based Location and Altitude of the mobile clcctronic systcm or device running the App. Location, Bluetooth/BLE Location, Object Recognition-based Location and Altitude of the portable electronic device running the App. (fig. 1, pp0078, exchange GPS locations).
As to claim 21, Lyren in view of Hellwig teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requested information transferred to the Request App includes current location information for the fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park i.e. current location or position).
As to claims 24 and 25, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Hellwig further teaches wherein the second user or requestor is a 911 call center (fig. 15, PSAP operator, pp0101, pp0099, 911 call system).
As to claims 27 and 28, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Lyren further wherein the second user’s or requestor’s electronic system or device is an electronic tablet (pp0024, tablet).
As to claims 30 and 31, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However, Lyren fails to explicitly teach the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device.
Hellwig teaches the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device (pp0024, pp0100, Table 1, automatically triggering). Thus it would have been obvious to one of ordinary skill in Hellwig, pp0005).
As to claims 32 and 33, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However, Lyren fails to explicitly teach the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device.
Hellwig teaches the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call, and pp0164).
to claims 34 and 35, Lyren in view of Hellwig teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the portable electronic device is a hand held smart phone (fig. 1, pp0024).

Claim 3, 4, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632) and further in view of Cheah (US Publication No. 20060027648).

As to claims 3 and 10, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein configuration information stored in the App Database for a known contact includes requiring the App to receive explicit authorization by a user of the portable electronic device before the App electronically transmits the requested information to the Request App. 
In an analogous field of endeavor, Cheah teaches wherein configuration information stored in the App Database for a known contact includes requiring the App to receive explicit authorization by a user of the portable electronic device before the App electronically transmits the requested information to the Request App (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah Cheah, pp0008).
As to claims 4 and 11, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Lyren further teaches the concept of wherein when a contact is not known and configured in the App (fig. 1, pp0079, pp0092, stranger). However, Lyren fails to explicitly teach further comprising the step of prompting the user of the portable electronic device to provide explicit authorization to the App before the App is permitted to electronically transmit the requested information to the Request App.
But Cheah further teaches further comprising the step of prompting the user of the portable electronic device to provide explicit authorization to the App before the App is permitted to electronically transmit the requested information to the Request App (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).

Claim 16-20, 22, 26, 29, and 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632) and further in view of Cheah (US Publication No. 20060027648) and Helbling et al. (US Publication No. 20050053220).
18 received from the Request App.
to claim 16, Lyren teaches a method for exchanging information between a portable electronic device (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) and a requestor electronic system or device running an information exchange request application ("Request App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) through an Information Exchange Sync System (“Sync System”) (fig. 1, and pp0081), said system comprising the steps of: a1. running an Information Exchange System Application ("App") on a portable electronic device being worn or carried by a first person user (fig. 1, pp0096, pp0043, electronic devices e.g. handheld devices with user agents and/or software application requesting and exchanging personal information, and pp0086, pp0024); a2. providing an Information Exchange System Application Database ("App Database") within the portable electronic device, the App in communication with the App Database (fig. 1, #172, CRM, pp0096, electronic devices e.g. handheld devices with user agents and/or software application requesting and exchanging personal information, and pp0023); a3. storing one or more contact and other information pertaining to the first person user in the App Database (fig. 1, #172, CRM, pp0023, pp0037, user profile and/or information e.g. friend’s contacts); b1. electronically determining by the App whether an outbound call is placed from the portable electronic device (pp0048, pp0051, electronic device and/or user agent extracts and analyzes keywords from the text message or phone call to determine the actions of the user); d. electronically determining by the App whether the outbound call is placed to a known and previously configured contact ("Contact") from one or more contact information pp0048, pp0051, wherein the user makes a call or send a text to a friend, and fig. 1, #172, CRM, pp0023, pp0037, user profile and/or information e.g. friend’s contacts); e. electronically determining by the App when data is permitted to be transferred to the Contact based on information previously stored by the first person user using the App prior to step (a) (fig. 1, electronic devices with user agents requesting and exchanging personal information, pp0086, pp0138, and pp0128). However, fails to explicitly teach a4. manually entering digits of a phone number associated with a second user by the first person user using the portable electronic device by the first person user for initiating a telephone call between the first person user to the requestor; b1. establishing a telephone call connection between the portable electronic device and a phone system for the requestor; b2. as part of establishing the telephone connection in step bl, providing a Caller ID information for the portable electronic device of the first person user to the second user's phone system; b3. forwarding the Caller ID information by the second user's phone system to the Request App running on the requestor electronic system; b4. Using the Caller ID information received from the phone system of the requestor, making an outbound call by the requestor electronic system to the portable electronic device of the first person user, wherein the requestor’s electronic system or device is a separate and independent system or device from the requestor’s phone system and both the requestor’s phone system and the requestor’s electronic system or device are associated with the requestor; exchanging information during a call between the portable electronic device and the electronic system or device, and while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information; e. 
In an analogous field of endeavor, Hellwig teaches a. manually entering a phone number associated with a second user by a first person user using a portable electronic device of the first person user for initiating a telephone call between the first person user to the requestor (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0100, pp0101, manually pressing an emergency button, which establishes a voice call to short number e.g. 911 in the US, and Table 1); b1. establishing a telephone call connection between the portable electronic device and a phone system for the requestor (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator); b2. as part of establishing the telephone connection in step bl, providing a Caller ID information for the portable electronic device of the first person user to the second user's phone system (fig. 15, fig. 16, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0115, pp0127, providing phone number or originating number of the emergency call); b3. forwarding the Caller ID information by the second user's phone system to the Request App running on the requestor electronic system (fig. 15, fig. 16,  fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0115, pp0127, providing phone number or originating number of the emergency call); b4. Using the Caller ID information received from the phone system of the requestor, making an outbound call by the requestor electronic system to the portable electronic device of the first person user (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call, and pp0127, obtain emergency call phone number for call back), wherein the requestor’s electronic system or device is a separate and independent system or device from the requestor’s phone system and both the requestor’s phone system and the requestor’s electronic system or device are associated with the requestor (fig. 15, pp0164, elements of answering point can be in different devices to achieve the intended purpose of requesting and/or exchanging information during ongoing voice call between devices in a communication system, and pp0147); exchanging information during a call between the portable electronic device and the electronic system or device, and while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information (fig. 15, pp0012, pp0020, instruction message and the response message may even be exchanged during an ongoing emergency voice call. This exchange simultaneously to an ongoing emergency voice call). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005). However they failed to teach e. electronically querying the portable electronic device's sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call; f. electronically transmitting information and an identifier for the portable electronic device identifier by the App to an Information Exchange Sync System "Sync System"; g. electronically querying the Sync System by the Request App for the information transmitted by the App in step f. based on receiving the outbound call from the portable electronic device and using an identifier received by the Request App for the portable electronic device who made the outbound call; and h. electronically transmitting the requested information associated with the identifier by the Sync System to the Request App.
In an analogous field of endeavor, Cheah teaches f. electronically transmitting information and an identifier for the portable electronic device identifier by the App to an Information Exchange Sync System "Sync System" (fig. 1, pp0052, client application provide content information of plurality of users to the server, which also updates information); g. electronically querying the Sync System by the Request App for the fig. 1, pp0053, the server machine 102 receives the request from the requestor machine 104, the server machine 102 determines that the requestor is seeking to receive the contact information for the user of the requested party machine 106); and h. electronically transmitting the requested information associated with the identifier by the Sync System to the Request App device (fig. 1, pp0053, the server machine 102 receives the request from the requestor machine 104, the server machine 102 determines that the requestor is seeking to receive the contact information for the user of the requested party machine 106). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008). However, they failed to explicitly teach e. electronically querying the portable electronic device’s sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call.
In an analogous field of endeavor, Helbling teaches electronically querying the portable electronic device’s sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call that was configured prior to step (a) (pp0010, pp0099, request for contact-related information associated with a party, identifier for which contact information is requested may be a telephone number received by a user (e.g., a calling party number), previously dialed by the user (e.g., from an outgoing call history or log)). Thus it Helbling, pp0008, pp0010).
As to claim 17, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein configuration information stored in an App Database of the portable electronic device for a known contact includes a preferred and configured electronic method for automatically sending the information by the App to the Sync System (fig. 1, pp0050, pp0033, and pp0097, automatically using the user agent without user involved). 
As to claim 18, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the App is configured to require receipt of explicit authorization from a user of the portable electronic device before the App electronically transmits the information to the Sync System.
In an analogous field of endeavor, Cheah teaches wherein the App is configured to require receipt of explicit authorization from a user of the portable electronic device before the App electronically transmits the information to the Sync System (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).
to claim 19, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the App, Sync System and Request App all utilize the phone number assigned to the user's device as the identifier for matching and transmitting information originating from the App and ultimately received by the Request App
But Cheah further teaches wherein the App, Sync System and Request App all utilize the phone number assigned to the user's device as the identifier for matching and transmitting information originating from the App and ultimately received by the Request App (fig. 1, pp0012, pp0047 telephone number). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).
As to claim 20, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches further comprising the step of using a current location or sensor data of the portable electronic device by the App for the App to determine which information to transmit or send to the Sync System (fig. 1, pp0078, request to meet and/or exchange information based on the determined current location).
As to claim 22, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requested information transferred to the Request App includes current location information for the portable electronic device (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park i.e. current location or position).
As to claim 26, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the requestor is a 911 call center.
But Hellwig further wherein the requestor is a 911 call center (fig. 15, PSAP operator, pp0101, pp0099, 911 call system). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005)
As to claim 29, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requestor’s electronic system or device is an electronic tablet (pp0024, tablet).
As to claim 36, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the portable electronic device is a hand held smart phone (fig. 1, pp0024).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645